941 F.2d 1209
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William J. CLEMONS, et al., Plaintiffs-Appellants,v.FEDERAL DEPOSIT INSURANCE CORPORATION, Defendant-Appellee.
No. 90-5309.
United States Court of Appeals, Sixth Circuit.
Aug. 20, 1991.

Before KEITH, Circuit Judge, WELLFORD, Senior Circuit Judge, and GADOLA, District Judge.*
PER CURIAM:


1
William J. Clemons, et al., appeal from the district court's April 10, 1989, and December 5, 1989, orders granting summary judgment in favor of the Federal Deposit Insurance Corporation.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.   We, therefore, AFFIRM the orders of the Honorable James H. Jarvis, United States District Judge for the Eastern District of Tennessee, for the reasons set forth in his Memorandum Opinions and Orders.



*
 The Honorable Paul V. Gadola, United States District Judge for the Eastern District of Michigan, sitting by designation